NO. 07-10-00380-CR; 07-10-00381-CR; 07-10-00382-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL B

                                   OCTOBER 8, 2010


                       DAVID MATTHEW LAYTON, APPELLANT

                                             v.

                          THE STATE OF TEXAS, APPELLEE


             FROM THE 251ST DISTRICT COURT OF POTTER COUNTY;

      NO. 34,435-C, 34,436-C, 34,437-C; HONORABLE ANA ESTEVEZ, JUDGE


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                               MEMORANDUM OPINION

       Appellant, David Matthew Layton, seeks to appeal orders in each of the above-

identified causes denying his requests for post-conviction DNA testing and appointment

of counsel. See TEX. CODE CRIM. PROC. ANN. arts. 64.01, .03, .05 (Vernon Supp. 2010).

The orders denying appellant’s requests were signed on July 12, 2010. The deadline

for perfecting the present appeals was, therefore, August 11, 2010. See TEX. R. APP. P.

26.2(a)(1).1 Appellant filed his notices of appeal on September 27, 2010. Under these


       1
         We are aware, as appellant notes in his notice of appeal, that appellant filed a
petition for writ of mandamus with this Court relating to the trial court’s rulings in these
orders on August 9, 2010. However, the filing of a petition for writ of mandamus within
circumstances, we lack jurisdiction to dispose of the purported appeals in any manner

other than by dismissing them for want of jurisdiction. In re Suhre, No. 03-03-00066-

CR, 2003 Tex.App. LEXIS 1343, at *1 (Tex.App.—Austin Feb. 13, 2003, pet. ref’d).


      Consequently, the appeals are dismissed for want of jurisdiction.



                                                     Mackey K. Hancock
                                                          Justice



Do not publish.




the time in which a direct appeal may be perfected does not extend the time in which
the direct appeal must be perfected. See id. at 26.2(b).

                                           2